Citation Nr: 1426468	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-09 226	)	DATE
	)
	)

On appeal from the
South Central VA Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at CoxHealth South, Springfield, Missouri, from July 25 to 26, 2011.

REPRESENTATION

Veteran Represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of the South Central VA Health Care Network in Flowood, Mississippi

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment for the cost of private emergency room medical care at CoxHealth South in Springfield Missouri, received July 25-26, 2011, for chronic back pain, muscle spasm, and left hip pain.  At that time, he was in receipt of a 100 percent disability rating for service-connected Hansen's disease, which was not considered permanent in nature.

When a Veteran receives treatment at a non-VA facility without prior authorization, as the case here, 38 U.S.C.A. §§ 1728 and 1725 allow for claimants to be paid or reimbursed for the medical expenses incurred for such treatment.

Payment or reimbursement under 38 U.S.C.A. § 1728 may be made if 3 conditions are met.  One condition is that the Veteran received care for: 

(a)  An adjudicated service-connected disability; 

(b)  Non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(c)  Any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or 

(d)  Any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(a) (2013).  

Alternatively, payment for the emergency services may be authorized under the Veteran's Millennium Health Care and Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, one condition is that at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment.  The Veteran has stated that he was enrolled in the VA health care system at the time of his emergency treatment; however, the claims file is absent of any acknowledgement of such enrollment.  The claims file is similarly absent of any documentation showing that the Veteran received VA medical services within the 24-month period preceding the furnishing of his emergency treatment in July 2011.  Thus, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran from July 2009 to July 2011 to determine whether the Veteran received treatment from VA within 24 months prior to emergency treatment at CoxHealth South in July 2011. 

2.  Ensure that copies of the administrative denial and the statement of the case are sent to the Veteran's representative, as such has not yet been accomplished.  See 38 C.F.R. § 3.103. 

3.  Upon completion of the above development, readjudicate the claim based on the entirety of the evidence under 38 U.S.C.A. § 1725.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the appeal should be returned to the Board for adjudication.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



